MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                        Jun 29 2017, 10:12 am
court except for the purpose of establishing                          CLERK
the defense of res judicata, collateral                           Indiana Supreme Court
                                                                     Court of Appeals
estoppel, or the law of the case.                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kay A. Beehler                                           Curtis T. Hill, Jr.
Terre Haute, Indiana                                     Attorney General of Indiana

                                                         Monika Prekopa Talbot
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Bailey N. Blueher,                                       June 29, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         84A01-1611-CR-2673
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable John T. Roach,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         84D01-1510-F6-2476
                                                         84D01-1511-F4-2585
                                                         84D01-1602-F6-304



Barnes, Judge.


                                         Case Summary

Court of Appeals of Indiana | Memorandum Decision 84A01-1611-CR-2673 | June 29, 2017      Page 1 of 6
[1]   Bailey Blueher appeals the trial court’s decision to revoke his probation and

      impose the remainder of his previously-suspended sentence. We affirm.


                                                      Issue

[2]   The restated issue on appeal is whether the trial court abused its discretion

      when it revoked Blueher’s probation and imposed the remainder of his sentence

      to be served in prison.


                                                      Facts

[3]   On October 13, 2015, Blueher was charged with Level 6 felony auto theft and

      Class B misdemeanor leaving the scene of an accident. On October 23, 2015,

      Blueher was charged with Level 4 felony burglary and Level 6 felony theft. On

      February 2, 2016, Blueher was charged with Level 6 felony receiving stolen

      auto parts and Level 6 felony theft.


[4]   On May 24, 2016, Blueher pled guilty to two counts of Level 6 felony theft and

      one count of Level 6 felony auto theft, and the rest of the counts were

      dismissed. Pursuant to a plea agreement, the parties agreed to a seven-year

      sentencing cap. During the hearing, Blueher testified that his relationship with

      his family had become strained and that his mother had discontinued contact

      with him. Blueher also stated that he had problems with marijuana and alcohol

      and that he believed he would benefit from counseling. The trial court

      sentenced Blueher to one-and-one-half years for each count to be served

      consecutively, for a total sentence of four-and-one-half years, which the trial

      court suspended to probation. As a condition of probation, the trial court

      Court of Appeals of Indiana | Memorandum Decision 84A01-1611-CR-2673 | June 29, 2017   Page 2 of 6
      required Blueher to enroll in and complete cognitive behavioral therapy.

      Blueher would also be required to complete frequent drug screens and report to

      his probation officer daily. In addition, the court required Blueher to seek out

      employment or vocational training and to receive treatment through certain

      medical providers. Blueher did not appeal or object to any of the conditions

      imposed.


[5]   On June 2, 2016, the State filed a notice of violation of probation. During the

      disposition hearing, on July 6, 2016, Blueher admitted to violating probation.

      On July 13, 2016, the trial court found that Blueher had violated his probation

      and sentenced him to time served. Blueher was returned to probation.


[6]   On August 1, 2016, the State filed a second notice of violation of probation,

      alleging that Blueher tested positive for marijuana, missed a drug screen, failed

      to call the UA line, failed to report daily to his probation officer, and failed to

      provide his probation officer with his address.


[7]   A disposition hearing was held on September 20, 2016. During the hearing,

      Blueher admitted to the violations alleged in the State’s notice. The trial court

      found that Blueher had violated his probation but ordered Blueher to be

      evaluated for work release and other community placement options. A

      sentencing hearing was held on October 19, 2016. During the hearing, the trial

      court received a report that Blueher did not qualify for community placement.

      The trial court stated that, “it had tried everything available … and [Blueher]

      had not made it work.” Tr. Vol. III p. 9. The trial court imposed the remainder


      Court of Appeals of Indiana | Memorandum Decision 84A01-1611-CR-2673 | June 29, 2017   Page 3 of 6
      of Blueher’s previously-suspended sentenced to be served in the Department of

      Corrections (“DOC”).


                                                    Analysis

[8]   Blueher argues that the trial court abused its discretion and imposed an

      inappropriate sentence, “by ordering conditions of probation that required

      [Blueher] to enroll or participate in programs which he could not pay for.”

      Appellant’s Br. p. 8. A trial court has broad discretion in establishing

      conditions of probation to safeguard the general public. Patton v. State, 990

      N.E.2d 511, 514 (Ind. Ct. App. 2013). Conditions of probation should reflect

      the supervision required to achieve probation goals and must be functionally

      and rationally related to the probationer’s needs and to society’s interest. Id.

      We therefore review conditions of probation for an abuse of discretion. Id. An

      abuse of discretion occurs when the decision is clearly against the logic and

      effect of the facts and circumstance before the court, or reasonable inferences to

      be drawn therefrom. Id.


[9]   Blueher admits that he did not appeal the trial court’s initial sentencing order

      and he did not object to or contest any of the conditions of probation imposed.

      By failing to object to the conditions of probation at the sentencing hearing,

      Blueher failed to properly preserve this issue for appellate review. See Hale v.

      State, 888 N.E.2d 314, 319 (Ind. Ct. App. 2008). Also, a party cannot

      collaterally challenge an original sentence in the context of probation

      revocation. Johnson v. State, 62 N.E.3d 1224, 1230 (Ind. Ct. App. 2016).

      Moreover, if Blueher’s objection to the conditions of probation had not been
      Court of Appeals of Indiana | Memorandum Decision 84A01-1611-CR-2673 | June 29, 2017   Page 4 of 6
       waived, the State charged him with a violation because he missed drug screens,

       tested positive for marijuana, and because he failed to report to his probation

       officer. The violations alleged did not include failure to enroll or participate in

       programs for which he could not pay.


[10]   Blueher also erroneously relies on Indiana Appellate Rule 7(B), which gives this

       court the authority to revise a sentence imposed by the trial court if we find that

       it was inappropriate. See Prewitt v. State, 878 N.E.2d 184 (Ind. 2007) (holding

       that inappropriate sentence analysis is inapplicable in probation revocation

       cases). A trial court’s sentencing decisions for probation violations are

       reviewable using the abuse of discretion standard. Id. at 188. When reviewing

       revocation of probation, this court only looks at the sentence imposed after

       revocation, and not the terms of the initial sentence. See Johnson, 62 N.E.3d at

       1230. We therefore will only reverse if the trial court decision is clearly against

       the logic and effect of the facts and circumstances. Id.


[11]   Here, Blueher admitted to the violations of probation alleged in the State’s

       notice, and violation of a single condition of probation is sufficient to revoke

       probation. Richards v. State, 890 N.E.2d 766, 768 (Ind. Ct. App. 2008). Blueher

       violated probation by testing positive for drugs, failing to report to his probation

       officer, and failing to submit to drug screens. The trial court has wide discretion

       in imposing a sentence after a violation of probation is found. Even though the

       trial court was not required to issue a detailed statement for the sanctions that it

       imposed, the transcript clearly indicates that the trial court did not have other

       placement options for Blueher, other than prison, because he did not qualify for

       Court of Appeals of Indiana | Memorandum Decision 84A01-1611-CR-2673 | June 29, 2017   Page 5 of 6
       them. In fact, the trial court stated that, “[Blueher] may turn around and be

       qualified for CTP back in Vigo County, and if that happens … I would only

       approve that.” Tr. Vol. III p. 9. The trial court did not abuse its discretion by

       imposing the remainder of Blueher’s previously suspended sentence.


                                                   Conclusion

[12]   The trial court did not abuse its discretion by revoking Blueher’s probation and

       imposing the remainder of his sentence to be served in prison. We affirm.


[13]   Affirmed.


       Baker, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 84A01-1611-CR-2673 | June 29, 2017   Page 6 of 6